Citation Nr: 9929806	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-33 858	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral retinitis 
pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association 


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to March 
1960.  His appeal ensues from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied him entitlement to 
service connection for bilateral retinitis pigmentosa.

By a May 1998 decision, the Board of Veterans' Appeals 
(Board) affirmed the RO's decision.  Subsequently, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  In April 1999, based on a 
Joint Motion for Remand and Stay of Proceedings, the Court 
issued an ORDER vacating the Board's decision and remanding 
this claim to the Board for readjudication.


REMAND

The veteran claims that he is entitled to service connection 
for retinitis pigmentosa because this condition was initially 
manifested in service, not prior thereto.  Further medical 
opinion is sought prior to readjudication of this claim.  

The veteran underwent pre-induction medical examinations in 
November 1958 and August 1959, during which he reported that 
he had had eye trouble, that he could not see well at night, 
and that his eyes tired easily.  The examination reports 
reveal normal eyes and color vision.  In November 1958, the 
veteran had distant vision of 20/40 and 20/30 in the right 
and left eyes, respectively.  In August 1959, he had distant 
vision of 20/30 and 20/25 in the right and left eyes, 
respectively, with a refractive error correctable to 20/20, 
bilaterally.  

In September 1959, the veteran was prescribed eyeglasses.  In 
January 1960, during a hospitalization for pneumonia, he 
reported that he had had night blindness since the age of 15 
years and that it had progressively worsened since that time.  
He also reported that a number of his family members, 
including his father, two brothers, a half-brother and an 
aunt, had the same condition.  Following treatment for 
pneumonia, the veteran was transferred to the Eye Service of 
that hospital, where a diagnosis of retinitis pigmentosa was 
rendered by an ophthalmologist.  Later that month, the 
veteran was prescribed replacement eyeglasses.

In February 1960, a member of the Medical Board of the 
service department, who in fact was the examining 
ophthalmologist during the January 1960 hospitalization, 
diagnosed the veteran as having "retinitis pigmentosa, 
hereditary, both eyes with severe nyctalopia."  In addition, 
he noted that the condition had pre-existed service and was 
not aggravated therein, and, based on his diagnosis, 
recommended that the veteran be discharged from service.  In 
March 1960, during Medical Board proceedings, three members 
found the following:  That the veteran had severe night 
blindness that was permanent and progressive; that the 
appropriate diagnosis was moderately advanced retinitis 
pigmentosa, in existence prior to enlistment; and that their 
recommendation was that the veteran be discharged from 
military service.  

The veteran and his representative claim that the March 1960 
report, on which the Board based its prior denial, does not 
constitute clear and unmistakable evidence rebutting the 
presumption that the veteran entered service in sound 
physical condition.  They argue that the Medical Board did 
not consider the veteran's medical history and applied a 
lower legal standard in rendering its determination that 
retinitis pigmentosa pre-existed service, and that only one 
of the three Medical Board members examined the veteran.  
They also argue that the symptoms reported by the veteran 
during active duty might have been related to refractive 
error, not retinitis pigmentosa.  In light of the foregoing 
arguments, obtaining additional medical data is deemed to be 
advisable.

Accordingly, the Board hereby REMANDS this case to the RO for 
the following actions:

1.  The RO should through contact with 
the National Personnel Records Center 
and/or direct contact with the applicable 
service department attempt to obtain the 
entirety of the records involving the 
Medical Board proceedings which were 
instituted during the veteran's period of 
service from August 1959 to March 1960, 
and all other service personnel records.  
Once obtained, such records or copies 
thereof should be made a part of the 
claims folder.  

2.  The RO should contact the veteran in 
writing and request that he furnish a 
listing of the full names and addresses 
of those medical professionals who may 
have examined or treated him for eye-
related complaints prior to and after his 
period of military service.  According to 
the veteran's February 1997 application 
for VA compensation, such providers 
included a physician, A. D. Reudermann, 
M.D., of Detroit, Michigan, who is now 
deceased.  Also shown is postservice 
treatment from M. T. Boggs, M.D., P.O. 
Box 578, Lewisburg, Ohio 45338.  Upon the 
return of the data sought from the 
veteran and any appropriate 
authorization, the RO should attempt to 
obtain copies of all medical records 
pertaining to the veteran from the noted 
medical providers for inclusion in the 
claims folder, including those compiled 
by Doctors Reudermann and Boggs.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA medical 
examination by an ophthalmologist for the 
purpose of determining the etiology and 
date of onset of his bilateral retinitis 
pigmentosa.  In notifying the veteran of 
any scheduled examination, the RO should 
inform the veteran that a failure to 
report for such examination might result 
in the denial of his claim.  

After the examination is arranged, the RO 
should provide the examiner with the 
veteran's claims file and a copy of this 
Remand for use in the study of the 
veteran's claim.  The examiner should 
review the veteran's medical history, 
consider the veteran's current 
complaints, and conduct any indicated 
clinical and diagnostic testing necessary 
to determine the etiology and date of 
onset of the veteran's retinitis 
pigmentosa.  Following a thorough 
examination, the examiner should render a 
professional opinion, with full 
supporting rationale, as to the etiology 
and date of onset of the veteran's 
retinitis pigmentosa, to include the 
question of whether it pre-existed 
service, and if so, whether it increased 
in disability during service.  If the 
examiner determines that this condition 
did not pre-exist service, he should 
indicate whether it is at least as likely 
as not that the veteran's retinitis 
pigmentosa had its onset during the 
veteran's period of active duty.  In 
addition, the examiner should discuss the 
significance of the veteran's reports of 
eye problems in November 1958 and August 
1959, and respond in detail to the 
veteran's argument that the symptoms he 
reported during active duty might have 
been related to his documented refractive 
error rather than to his retinitis 
pigmentosa. 

4.  Upon completion of the foregoing 
action, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
is not granted, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
provide them an opportunity to respond 
thereto before the claims file is 
returned to the Board for further review.  

The Board does not intimate any opinion, either favorable or 
unfavorable, as to the merits of this claim.  The veteran is 
free to submit any additional evidence or argument he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, 
he is not required to take action unless otherwise notified.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals













